Title: Enclosure: From William Duer, [1 October 1798]
From: Duer, William
To: 


[New York, October 1, 1798]
The Undersigned having obtained permission from the Secretary of the Treasury of the united states by his Letter of the 19th of September last directed to the Keeper of the Prison of the City of New york—to reside within the Liberties assigned by Law to the Jail of the City and County of New york Does hereby engage not to depart beyond the said Limits and to return to Confinement when required by proper authority derived from the United States.
In Witness whereof he hath subscribed Two Engagements of the same Tenor and Date one of which is to be transmitted to the Secretary of the Treasury of the United States the other to be preserved by the Keeper of the prison of the City of New york. Dated New York October first 1798
W Duer
Signed in the presence ofWm W Parker Goaler
I Certify that the foregoing is a true copy of an original transmitted to the Secretary of the Treasury
Given under my hand this fourteenth Day of January in the year 1799
Wm W Parker Keeperof the Debtors Apartment
